LATTIMORE, Judge.
Conviction for misdemeanor theft; punishment, one hundred and eighty days in the county jail.
Appellant was charged by information with the theft of some farming implements from Mike Lively. Mr. Lively testified to the loss of the implements described, which he said were taken from his farm some seven miles northwest of Dallas. Deputy Constable Parker of the precinct in which the farm was located, testified that on April 8, 1933, at about 1:30 or 2 A. M., he was near the farm of Mr. Lively and discovered a boy sleeping in the trailer of a car and a girl sitting in the car on the road. He woke the boy and questioned both of them, and the boy called to the appellant who presently came walking down the road. His feet Were covered with mud nearly to his knees, and in answer to questions of the constable he explained this condition by saying that he had to get off the graveled road to answer a call of nature, and that he accident*160ally got into a ditch and got very muddy. A little later the officer learned of the loss of Mr. Lively’s property and went to see appellant, and questioned him at length. Appellant at first would say nothing, but finally admitted he might know something about the property, and took the officer to one or two places where they found nothing, but finally took him down near the river and there they found two plows belonging to Mr. Lively. Appellant thén took the officer out to his farm where they recovered other implements lost by Mr. Lively. The State introduced a written and signed confession made by appellant, after having been duly warned, in which he fully admitted his theft of the articles in question. On the trial appellant took the stand and admitted his possession of the articles, but claimed that he was up near his farm in the nighttime and observed parties over in Mr. Lively’s place carrying things out, and he claimed that he took these things and secreted them near a gravel pit belonging to his brother, and later brought some of them to Dallas and carried some of them to his farm. The evidence amply justified the conviction. There are no bills of exception in the record. Apparently appellant represented himself upon the trial, but after conviction employed an attorney who' filed a lengthy motion for new trial. We do not think any of the grounds of the motion for new trial presented merit, and are of opinion that the court properly-overruled same.
Finding no error in the record, the judgment will be affirmed.

Affirmed.